Citation Nr: 1450316	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO. 13-33 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for eczema.

2. Entitlement to service connection for sinusitis.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for bilateral hearing loss.

5. Entitlement to service connection for multiple myeloma.

6. Entitlement to special monthly compensation based on a need for regular aid and attendance of another person.


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1969 to February 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May and August 2012 decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Winston-Salem, North Carolina.

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for a bacterial infection, has been raised by the record, but [has/have] not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for sinusitis, tinnitus, bilateral hearing loss, multiple myeloma, and entitlement to special monthly compensation based on a need for regular aid and attendance of another person, have are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. During the entire period on appeal, the probative and competent evidence reflects that the Veteran's eczema has been treated with near-constant topical corticosteroids, but not systemic corticosteroids.
2. The Veteran's eczema has affected less than 5 percent and no more than 20 percent of his entire body or exposed areas at most.
 
3. The Veteran does not experience any disfigurement, scarring, palpable tissue loss, or gross distortion or asymmetry of features


CONCLUSION OF LAW

The criteria are not met for an initial rating in excess of 10 percent for eczema.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.118, Diagnostic Codes 7800, 7806 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA Duty to Notify and Assist

Initially, the issues of entitlement to service connection for sinusitis, tinnitus, bilateral hearing loss, multiple myeloma, and entitlement to special monthly compensation based on a need for regular aid and attendance of another person have been remanded.  Therefore, no further discussion of VA's duty to assist the Veteran with regard to these issues is necessary.

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in August 2009 satisfied the duty to notify provisions with respect to the increased rating claim and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), service personnel records, VA medical records, private treatment records, and the statements of the Veteran and lay witnesses.

Additionally, a VA examination was conducted in July 2010.  The Board finds the examination obtained to be adequate in this case.  The examiner personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and provided an opinion and diagnoses supported by the medical record and adequate rationale.  Moreover, neither the Veteran nor his representative has challenged the adequacy of the examination.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a medical examination regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. 303, 307 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

II. Increased Rating - Eczema

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Veteran's service-connected eczema disability is rated under 38 C.F.R. § 4.118, DC 7806.  While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In an appeal of an initial rating, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Under 38 C.F.R. § 4.118, DC 7806, a 60 percent rating is assigned for dermatitis or eczema with more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  A 30 percent rating is assigned for dermatitis or eczema with 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 10 percent rating is assigned for dermatitis or eczema with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A noncompensable rating is assigned for dermatitis or eczema with less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.

The Veteran has asserted in multiple lay statements that a higher evaluation is warranted for his service-connected eczema.  Specifically, the Veteran claims that he has breakouts on more than 40 percent of his body.  Additionally, he argues that his use of topical corticosteroids constitutes systemic therapy as it is absorbed into his body.  VA treatment records during the period on appeal reflect that the Veteran has a history of eczema, primarily on the hands and feet, that is treated with fluocinonide cream, a topical steroid.

In connection with his claim, the Veteran was provided a VA examination in July 2010.  The July 2010 report reflects that the Veteran was diagnosed with eczema.  The report also reflects that the Veteran reported symptoms of itching and dry rash.  No systemic symptoms were reported.  Additionally, the Veteran reported using topical corticosteroids twice a day for the past 12 months, along with selsun lotion daily.  After physical examination, the examiner reported that the skin legion coverage of exposed areas was less than 5 percent and coverage relative to the whole body was more than 5 percent but less than 20 percent.  No ulceration, tissue loss, induration, inflexibility, hypopigmentation, abnormal texture, or limitation of motion were reported.  The examiner described the Veteran's eczema as generalized small plaques of scaling eruption without a specific pattern.

After review of the evidence, the Board finds that the criteria for a rating higher than 10 percent are not met.  The evidence shows that for the entire period on appeal the Veteran's eczema affected less than 5 percent of his exposed areas and between 5 and 20 percent of his entire body.  The evidence also reflects that while the Veteran utilized topical steroids on a near constant basis, he did not use systemic treatment or immunosuppressive drugs for his skin condition at any point during the period on appeal.  As the Veteran did not utilize systemic treatment and his skin condition affected less than 20 percent of his whole body, and 5 percent of exposed areas, a 10 percent rating is warranted.  The Board acknowledges the Veteran's argument that his use of topical corticosteroids should be considered systemic.  However, DC 7806 clearly distinguishes between topical steroids, those used by the Veteran, and systemic steroids, as there is a noncompensable rating based on treatment with "no more than topical therapy" required.

The Veteran has asserted that more than 20 percent of his body is affected by eczema.  However, his claims are not supported by the medical evidence of record.  The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that symptoms that he experiences and which parts of his body are affected.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, despite his assertions, the July 2010 medical examination found that less than 20 percent of his entire body or exposed areas were affected by eczema.  The record is negative for any additional medical evidence reflecting that a greater percentage of the Veteran's body is affected at any point during the period on appeal.

III. Increased Rating - Scars

DC 7806 also allows for ratings under DCs 7800 through 7805 for scarring or disfigurement.  As described, the medical evidence reflects that the Veteran does not currently experience any scarring as a result of his eczema.  Therefore DCs 7801-7805 are not applicable.

Under DC 7800, a 10 percent rating is assigned for one characteristic of disfigurement; a 30 percent rating is provided when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or with two or three characteristics of disfigurement; a 50 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or with four or five characteristics of disfigurement.

Under DC 7800, Note (1), the 8 characteristics of disfigurement for purposes of evaluation under 38 C.F.R. § 4.118 are: a scar 5 or more inches (13 or more cm.) in length; scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation: scar adherent to underlying tissue; skin hypo-or hyper- pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

As described above, the evidence does not reflect that the Veteran experiences any disfigurement of his head, face, or neck due to eczema.  The Veteran has not asserted that his use of corticosteroids has resulted in skin discoloration or that he experiences any scars or disfigurement due to his eczema.  The evidence also does not show, and the Veteran does not assert, that he experiences tissue loss, gross distortion or asymmetry of features.  Therefore, based on the evidence, the Board does not find that a higher rating under DC 7800 is warranted during the period on appeal.

IV. Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 
Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's eczema disability is specifically contemplated by the schedular rating criteria.  The Veteran's eczema disability has been manifested by symptoms of breakouts covering less than 20 percent of his exposed and unexposed areas, and has required topical medications to control.  The schedular rating criteria specifically contemplate ratings based on this symptomatology.  38 C.F.R. §§ 4.10, 4.118 DC 7806.  In this case, comparing the Veteran's disability level and the symptoms listed in the Rating Schedule, the degrees of disability throughout the entire period under consideration are contemplated by the Rating Schedule and the assigned rating is, therefore, adequate.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the appellant for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to an initial rating in excess of 10 percent for eczema, is denied.


REMAND

After review of the claims file, the Board finds that additional development is necessary prior to adjudication of the Veteran's remaining claims.

In a May 2014 rating decision, the RO denied service connection for tinnitus, sinusitis, hearing loss, and multiple myeloma.  The Veteran subsequently filed a Notice of Disagreement in June 2014.  To date, no statement of the case has been issued with regard to these issues.  Manlincon v. West, 12 Vet. App. 238 (1999).  Pertinently, the Veteran has asserted that he requires aid and attendance due primarily to his currently diagnosed multiple myeloma.  As a result, the adjudication of the Veteran's service connection claim for multiple myeloma will undoubtably affect his claim for aid and attendance.

The Board therefore finds the issue of entitlement to SMC based on the need for aid and attendance is inextricably intertwined with the Veteran's claim for service connection for multiple myeloma.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO/AMC should issue a statement of the case addressing the issues of (1) entitlement to an service connection for multiple myeloma, tinnitus, sinusitis, and hearing.  Manlincon, 12 Vet. App. 238.  The statement of the case should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  The Veteran and his representative should be advised of the time period in which to perfect his appeal.  Only if the Veteran's appeal as to the service-connection issues is perfected within the applicable time period should such return to the Board for appellate review.

2.  After the above development is completed, the RO should readjudicate the issue of entitlement to SMC based on the need for aid and attendance of another person.  If the benefit remains denied, issue a Supplemental Statement of the Case and return the appeal to the Board after giving the Veteran the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


